Supreme Court of Florida
                                   ____________

                                   No. SC18-541
                                   ____________

                           STEPHEN TODD BOOKER,
                                 Appellant,

                                          vs.

                              STATE OF FLORIDA,
                                   Appellee.

                                   August 30, 2018

PER CURIAM.

      We have for review Stephen Todd Booker’s appeal of the circuit court’s

order denying Booker’s motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Booker’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017). Booker responded to this Court’s order to show cause arguing why

Hitchcock v. State, 226 So. 3d 216 (Fla.), cert. denied, 138 S. Ct. 513 (2017),

should not be dispositive in this case.
      After reviewing Booker’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that our prior denial of Booker’s petition

for a writ of habeas corpus raising similar claims is a procedural bar to the claims

at issue in this appeal. All of Booker’s claims depend upon the retroactive

application of Hurst, to which we have held he is not entitled. See Booker v.

Jones, 235 So. 3d 298, 299 (Fla. 2018); Hitchcock, 226 So. 3d at 217.

Accordingly, we affirm the denial of Booker’s motion.

      The Court having carefully considered all arguments raised by Booker, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and LAWSON, JJ.,
concur.
CANADY, C.J., concurs in result.

An Appeal from the Circuit Court in and for Alachua County,
     William Elbridge Davis, Judge - Case No. 011977CF002332AXXXXX

Billy H. Nolas, Chief, Capital Habeas Unit, Office of the Federal Public Defender,
Northern District of Florida, Tallahassee, Florida, and Ann Finnell of Finnell,
McGuinness, Nezami & Andux, P.A., Jacksonville, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Lisa A. Hopkins, Assistant Attorney
General, Tallahassee, Florida,

      for Appellee




                                        -2-